             Case 1:21-cv-00131-JD Document 3-1 Filed 02/05/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


 VERY REVEREND GEORGES F. de
 LAIRE, J.C.L.,

         Plaintiff,
                                                        CIVIL ACTION NO. 1:21-cv-00131
 v.

 GARY MICHAEL VORIS, ANITA CAREY,
 ST. MICHAEL’S MEDIA a/k/a CHURCH
 MILITANT,

         Defendants.


                      AFFIDAVIT OF SUZANNE M. ELOVECKY, ESQUIRE

        I, Suzanne M. Elovecky, do hereby depose and state as follows:

        1.      I am counsel at the law firm of Partridge Snow & Hahn LLP, 30 Federal St,

Boston, MA 02110. My telephone number is (857) 214-3097.

        2.      I will be associated with Joseph M. Cacace, Esq. of Todd & Weld, LLP, One

Federal St, 27th Floor, Boston, MA 02110 in this matter.

        3.      I am a member in good standing of the following courts’ bars:

 Court of Admission                                                 Date of         Bar Number
                                                                    Admission

 Commonwealth of Massachusetts                                      2007            670047
 United States District Court for the District of Massachusetts     2012            N/A
 United States Court of Appeals for the First Circuit               2016            N/A
 United States Court of Appeals for the Third Circuit               2012            N/A
        4.      I am currently in good standing and eligible to practice in every jurisdiction in

which I am admitted to practice, and I am not currently suspended or disbarred in any

jurisdiction.



                                                  1
            Case 1:21-cv-00131-JD Document 3-1 Filed 02/05/21 Page 2 of 2




       5.      I am not the subject of any previously imposed or pending disciplinary matters.

       6.      I have not been convicted of any felony or misdemeanors.

       7.      I have not been the subject of any prior denials or revocations of pro hac vice

status in any court.

       8.      This affidavit is submitted in support of the motion for my admission to appear

pro hac vice before the United States District Court for the District of New Hampshire, as

counsel for Plaintiff Very Reverend Georges F. de Laire, J.C.L. in the above-captioned action.



   SIGNED UNDER THE PENALTIES OF PERJURY THIS 5th DAY OF FEBRUARY 2021.



                                                            /s/ Suzanne M. Elovecky
                                                            Suzanne M. Elovecky




                                                2
